Laguerre-Fuentes v Acevedo (2018 NY Slip Op 04849)





Laguerre-Fuentes v Acevedo


2018 NY Slip Op 04849


Decided on June 28, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2018

Friedman, J.P., Tom, Mazzarelli, Singh, JJ.


7021 306829/13

[*1]Jessie Laguerre-Fuentes, Plaintiff-Respondent,
vJose A. Acevedo, Defendant-Appellant, "John Doe," Defendant.


Law Offices of John Trop, Yonkers (David Holmes of counsel), for appellant.

Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered on or about December 22, 2017, which denied the motion of defendant Jose A. Acevedo for summary judgment dismissing the complaint as against him, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
The motion court erred in considering the uncertified police accident report submitted by plaintiff in opposition to defendant's motion, since it constituted hearsay and there was an absence of admissible, non-hearsay evidence to support the statement therein that plaintiff's car was rear-ended by a car matching the description of the car owned by defendant (see Rivera v GT Acquisition 1 Corp., 72 AD3d 525, 526 [1st Dept 2010]; Coleman v Maclas, 61 AD3d 569 [1st Dept 2009]). Indeed the only admissible evidence proffered by plaintiff, her deposition transcript, indicated that she believed that the vehicle that struck the back of her car was blue, while defendant's vehicle was red.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2018
CLERK